DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 8, 16, 21-30 are currently pending. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/15/2021 has been entered. 
Response to Amendment
Applicant’s amendments, filed 01/15/2021 are acknowledged. Applicant has amended claim 8 to incorporate the limitation of claim 25 (chlorphenesin and chloroquine) which was indicated as allowable in the Office Action of 10/15/2020. Applicant has also added new claims 26-30.  Claims 27-30 are directed to the administration of hydroxychloroquine in the therapeutic regimen.  
 Applicant's arguments, filed 01/15/2021 have been fully considered. Rejections and/or objections not reiterated from the previous Office Action are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set of rejections and objections presently being applied to the instant application.
 
Objection to the Specification
 The following is a quotation of the first paragraph of USC 132 (a):
35 U.S.C. 132   Notice of rejection; reexamination.
(a) Whenever, on examination, any claim for a patent is rejected, or any objection or requirement made, the Director shall notify the applicant thereof, stating the reasons for such rejection, or objection or requirement, together with such information and references as may be useful in judging of the propriety of continuing the prosecution of his application; and if after receiving such notice, the applicant persists in his claim for a patent, with or without amendment, the application shall be reexamined. No amendment shall introduce new matter into the disclosure of the invention

The amendment filed 01/15/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure, specifically, the addition of “hydroxychloroquine” in claims 27-30.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is the recitation of “wherein the chloroquine is administered in the form of hydroxychloroquine” as found in claims 27-30.  
 
    PNG
    media_image1.png
    698
    1079
    media_image1.png
    Greyscale

 
Page 15 of the specification teaches chemical formula (II), which embraces only chloroquine, which comprises a tertiary amine tail comprising two unsubstituted ethyl amine moieties. Neither the genus of “chloroquine” defined in the instant specification nor Formula (II) embrace hydroxychloroquine, which, as shown above, comprises a primary hydroxyl substituent on the tertiary amine tail, and comprises physical and chemical properties that are distinct from chloroquine. 
  As far as the examiner can tell, nowhere in the original application is the concept of combination therapy using hydroxychloroquine together with chlorphenesin, chlorphenesin carbamate or chloropyrazine. Applicant may rebut this rejection by showing, with reference to specific page and line numbers in the original application papers, where this idea is disclosed. The examiner has attempted to do so, but cannot 
 
Claim Rejections - 35 USC § 112-Paragraph A
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 27-30 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. See the Objection to the Specification, above. 
Present claims 27-30 are directed to the methodology of claims 8 or 16 or 25-26, wherein chloroquine is administered in the form of hydroxychloroquine. 
 
    PNG
    media_image2.png
    586
    906
    media_image2.png
    Greyscale

 While it is recognized that adequate written description of a limitation is not required to be stated in haec verba
 As shown above, hydroxychloroquine is not a species within the genus of “chloroquine” or Formula (II) of the instant specification, as hydroxychloroquine contains a distinct chemical structure and unique chemical and physical properties compared to chloroquine. As there is no support within the instant disclosure or blazemarks to guide the skilled artisan to utilize “hydroxychloroquine” in the methodology as claimed, or that “hydroxychloroquine” is a species of the genus of “chloroquine”, the claims are considered to lack sufficient written description and are properly rejected under 35 U.S.C. paragraph A. 
Conclusion
Claims 27-30 are rejected. Claims 8, 16, 21-26 allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE W KOSTURKO whose telephone number is (571)270-5903.  The examiner can normally be reached on M-F 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  


GEORGE W. KOSTURKO
Examiner
Art Unit 1628



/THEODORE R. HOWELL/Primary Examiner, Art Unit 1628